               Case 2:19-cv-00538-JCC Document 70 Filed 04/29/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    KAREN D. SMITH,                                    CASE NO. C19-0538-JCC
10                            Plaintiff,                 MINUTE ORDER
11            v.

12    THE BANK OF NEW YORK MELLON, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court pursuant to the parties’ stipulated motion to continue
18   the trial date (Dkt. No. 68). The Court hereby GRANTS the motion and ORDERS that trial shall
19   be continued to January 25, 2021. The Court further ORDERS the remaining deadlines in this
20   case are reset as follows:
21                    CASE EVENT                                       DEADLINE
22    Trial Briefs                                    1/21/2021
23    Proposed Voir Dire/Jury Instructions            1/21/2021
24    Proposed Pretrial Order LCR 16(e)               1/15/2021
25    Plaintiff’s Pretrial Statement LCR 16(h)        11/13/2020
26                                                    11/20/2020
      Defendant’s Pretrial Statement LCR 16(i)

     MINUTE ORDER
     C19-0538-JCC
     PAGE - 1
             Case 2:19-cv-00538-JCC Document 70 Filed 04/29/20 Page 2 of 2




 1   LCR 39.1 ADR Deadline                         11/20/2020
     Dispositive Motion Deadline (90 days before
 2                                                 10/27/2020
     trial)
 3                                                 9/28/2020
     Discovery Cutoff (120 days before trial)
 4   Disclosure of Expert Testimony Under FRCP
     26(a)(2) due                                  8/31/2020
 5

 6
           DATED this 29th day of April 2020.
 7
                                                       William M. McCool
 8                                                     Clerk of Court
 9                                                     s/Tomas Hernandez
                                                       Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0538-JCC
     PAGE - 2
